Citation Nr: 0407676	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
educational benefits in the calculated amount of $1,415.15 
was validly created.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  The appellant is the veteran's daughter.    


FINDINGS OF FACT

1.  The appellant enrolled in 12 credit hours beginning on 
August 15, 2002, and ending on December 12, 2002; she was 
paid Dependents' Educational Assistance benefits under 
Chapter 35, Title 38 of the United States Code, for those 12 
credit hours.  

2.  In September 2002, VA was informed by Wharton County 
Junior College that the appellant had reduced her credit 
hours from 12 to 9, effective August 28, 2002; the appellant 
did not have to provide a reason for the change in her hours 
at that time because she was granted a one-time exclusion.   

3.  In December 2002, VA was informed by Wharton County 
Junior College that the appellant had further reduced her 
credit hours from 9 to 3, effective November 15, 2002; VA 
reduced the appellant's Chapter 35 benefits retroactively 
based on the fact that she was not entitled to payment for 
those withdrawn courses, which equaled 6 credit hours, and 
the overpayment at issue ensued.   

4.  The appellant has not presented any evidence that when 
she withdrew from the courses, she was ill; there was an 
illness or death in the eligible person's family; there was 
an unavoidable geographical transfer resulting from the 
eligible person's employment; there was an unavoidable change 
in the eligible person's conditions of employment; there were 
immediate family or financial obligations beyond the control 
of the eligible person which required her to suspend pursuit 
of the program of education to obtain employment; there was 
discontinuance of a course by a school; there was 
unanticipated active duty for training; and/or there were 
unanticipated difficulties in caring for the eligible 
person's child or children.


CONCLUSION OF LAW

The overpayment of VA educational benefits in the calculated 
amount of $1,415.15, was validly created.  38 U.S.C.A. § 3680 
(West 2002); 38 C.F.R. §§ 21.3132, 21.4135 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) notes that during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  However, the Board notes that the VCAA does not 
apply to the issue at hand.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  The statute at issue in this appeal is 
found in Chapter 35 of Title 38 of the U.S. Code, which 
concerns special provisions relating to VA benefits.  The 
notice and duty-to-assist provisions of the VCAA are relevant 
to a different chapter of Title 38, and do not apply to this 
appeal.  See generally Smith (Claudus) v. Gober, 14 Vet. App. 
227, 230 (2000).  

A review of the record shows that VA has determined that the 
appellant is entitled to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, of the United States 
Code.  In July 2000, the appellant's application was received 
for such benefits.  An Enrollment Certification (VA Form 22-
1999), received by VA in July 2000, shows that the appellant 
had enrolled at Wharton County Junior College for 3 credit 
hours for the period of time from July 10, 2000, to August 9, 
2000, and for 10 credit hours and 3 remedial hours for the 
period of time from August 28, 2000, to December 14, 2000.  
Her application was approved and she was paid based on that 
enrollment.  

In January 2002, the VA Regional Office (RO) received a VA 
Form 22-1999-1 (Reenrollment Certification) from Wharton 
County Junior College which indicated that the appellant had 
enrolled in courses (3 remedial hours) beginning on January 
14, 2002 through May 14, 2002.  The appellant was 
subsequently awarded Chapter 35 benefits for the period of 
time from December 14, 2001 through May 14, 2002.  

In August 2002, the RO received a VA Form 22-1999-1, 
(Reenrollment Certification) from Wharton County Junior 
College indicating that the appellant had enrolled in courses 
(12 credit hours) beginning on August 15, 2002 through 
December 12, 2002.  The appellant was subsequently awarded 
Chapter 35 benefits for the period of time from August 26, 
2002 through December 12, 2002.  However, in September 2002, 
Wharton County Junior College submitted a VA Form 22-1999b 
(Notice of Change in Student Status), and verified that the 
appellant had reduced her credit hours from 12 to 9, 
effective August 28, 2002.  According to the Statement of the 
Case (SOC), issued in April 2003, the appellant's benefits 
were subsequently reduced from full time to three quarter 
time, effective September 1, 2002.  

In December 2002, Wharton County Junior College submitted an 
additional VA Form 22-1999b, and verified that the appellant 
had further reduced her credit hours from 9 to 3, effective 
November 15, 2002.  According to the April 2003 SOC, the 
appellant's benefits were then reduced to the one-half time 
rate effective the first day of the term, and reduced to the 
one-quarter time rate, effective September 1, 2002.      

In a letter from the RO to the appellant, undated, the RO 
requested an explanation for the reduction in credit hours.  
Specifically, the RO stated that because the appellant had 
changed her enrollment during the period that began August 
26, 2002, they may have paid her more than she was due.  In 
response, the appellant submitted a statement in February 
2003.  In the statement, the appellant indicated that 
"before November (the drop date)," she had received 
incorrect information from a secretary at the main campus who 
had informed her that if she dropped one class, she would 
fall behind and the next semester, VA would not pay for her 
classes.  Thus, the appellant noted that she decided to stay 
in "all three classes."  However, the appellant indicated 
that as the semester continued, she was failing two of her 
classes.  She reported that she did not want to have an "F" 
on her transcript, and as such, she withdrew from the 
classes.  

In the May 2003 SOC, the RO stated that during the period of 
time from August 26, 2002, to December 13, 2002, the 
appellant received a total of $1,825.76 in education 
benefits.  The RO also indicated that according to the 
appellant's school, she withdrew from 3 credit hours on 
August 28, 2002, and 6 credit hours on November 15, 2002.  
The RO noted that the appellant did not have to provide a 
reason for the change in her hours on August 28, 2002, 
because she had been granted a one-time exclusion in which 
she did not have to provide the reason for her reduction.  
However, the RO stated that education benefits could not be 
paid for courses in which a student withdrew.  Thus, the RO 
reported that they reduced the appellant's education award 
for the 6 credit hours she had dropped on November 15, 2002, 
back to the first day of the term.  In this regard, the RO 
noted that during the period of time from August 26, 2002, to 
December 12, 2002, the appellant was only due $243.61.  
Therefore, given that during the period of time from August 
26, 2002, to December 13, 2002, the appellant actually 
received a total of $1,825.76, the appellant was overpaid a 
total of $1,582.15, less a previous overpayment collected of 
$167.00, which left her current overpayment of $1,415.15.  
The RO stated that the appellant had indicated that she had 
withdrawn from her classes to protect her grade point 
average.  However, the RO reported that the appellant's 
reasons did not show that circumstances beyond her control 
prevented her from completing those classes.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation, including a course from which 
the student withdraws, unless the eligible person withdraws 
because he/she was called to active duty or VA finds that 
there are mitigating circumstances for the withdrawal.  38 
U.S.C.A. § 3680(a); 38 C.F.R. § 21.3132(d) (2003).

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal or non-punitive grade, 
he/she must submit a description of these circumstances in 
writing to VA either within one year from the date VA 
notifies the eligible person that he/she must submit the 
mitigating circumstances, or at a later date if the eligible 
person is able to show good cause why the one-year time limit 
should be extended to the date on which he or she submitted 
the description of the mitigating circumstances.  The 
eligible person must also submit evidence supporting the 
existence of mitigating circumstances within one year of the 
date VA requests such evidence.  38 C.F.R. § 21.3132(d)(1) 
(2003).

The following circumstances are representative of those which 
VA considers to be mitigating: (i) an illness of the eligible 
person; (ii) an illness or death in the eligible person's 
family; (iii) an unavoidable geographical transfer resulting 
from the eligible person's employment; (iv) an unavoidable 
change in the eligible person's conditions of employment; (v) 
immediate family or financial obligations beyond the control 
of the eligible person which require him or her to suspend 
pursuit of the program of education to obtain employment; 
(vi) discontinuance of a course by a school; (vii) 
unanticipated active duty for training; and (viii) 
unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. § 21.3132(d)(2) 
(2003).

If the individual receives all non-punitive grades, or 
withdraws from all courses other than because of being 
ordered to active duty, and no mitigating circumstances are 
found, VA will terminate the individual's educational 
assistance allowance effective the first date of the term in 
which the withdrawal occurs.  38 C.F.R. § 21.4135(e)(1) 
(2003).  

In this case, the pertinent question is whether the 
overpayment of Dependents' Educational Assistance benefits 
under Chapter 35, Title 38 of the United States Code, in the 
amount of $1,415.15, was validly created.  After reviewing 
the evidence of record, the Board finds that the overpayment 
of $1,415.15 was validly created.   

As stated above, 38 C.F.R. § 21.3132 provides for reductions 
in Chapter 35 benefits in certain circumstances, to include 
receipt of grades not used in computing graduation 
requirements or withdrawal from a course absent mitigating 
circumstances.  In this case, the appellant initially 
withdrew 3 credit hours on August 28, 2002.  However, the 
Board notes that at that time, the appellant did not have to 
provide a reason for the change in her hours because she had 
been granted a one-time exclusion in which she did not have 
to provide the reason for her reduction.  Nevertheless, the 
appellant subsequently withdrew an additional 6 credit hours 
on November 15, 2002.  As such, VA reduced the appellant's 
Chapter 35 benefits retroactively based on the fact that she 
was not entitled to payment for those withdrawn courses, 
which equaled 6 credit hours.  The Board finds that this 
action was proper.  VA law and regulations provide that VA 
may reduce Chapter 35 benefits when an eligible person 
withdraws from courses, absent mitigating circumstances.  In 
this regard, the Board notes that the appellant has not 
submitted evidence showing that mitigating circumstances 
caused her to withdraw from her courses.  She has not 
presented evidence that when she withdrew from the courses, 
she was ill; there was an illness or death in the eligible 
person's family; there was an unavoidable geographical 
transfer resulting from the eligible person's employment; 
there was an unavoidable change in the eligible person's 
conditions of employment; there were immediate family or 
financial obligations beyond the control of the eligible 
person which required her to suspend pursuit of the program 
of education to obtain employment; there was discontinuance 
of a course by a school, there was unanticipated active duty 
for training; and/or there were unanticipated difficulties in 
caring for the eligible person's child or children.  Thus, in 
light of the above, the Board finds that the appellant's 
contention that she withdrew from the courses because she did 
not want an "F" on her transcript does not qualify as a 
mitigating circumstance under 38 C.F.R. § 21.3132.  
Accordingly, she was not entitled to payment for the 
withdrawn courses, which equaled 6 credit hours.

In light of the above, given that the Board finds that the VA 
retroactive reduction in the appellant's Chapter 35 benefits 
was proper based on the reduction in credit hours from 9 to 
3, the Board also finds that the resulting overpayment of 
$1,415.15 was validly created.  VA will terminate the 
eligible person's educational assistance allowance effective 
the first date of the term in which the withdrawal occurs.  
In this case, although the first date of the term was August 
15, 2002, the VA's retroactive reduction in the appellant's 
Chapter 35 benefits was effective September 1, 2002.  Thus, 
VA properly retroactively terminated the appellant's 
educational assistance benefits for the courses from which 
she withdrew.  In this regard, the Board notes that the 
appellant received a total of $1,825.76 for the period of 
time from August 26, 2002, to December 13, 2002.  However, 
given that she withdrew from her courses and reduced her 
credit hours from 9 to 3, effective November 15, 2002, she 
was then only supposed to receive $243.61 for the period of 
time from August 26, 2002, to December 12, 2002, thereby 
creating an overpayment of $1,582.15, less a previous 
overpayment collected of $167.00, which left her current 
overpayment of $1,415.15.  Accordingly, in light of the 
above, and given that there are no mitigating circumstances 
in this case, the Board finds that the overpayment of VA 
educational benefits in the calculated amount of $1,415.15, 
was validly created.  


ORDER

The overpayment of VA educational benefits in the calculated 
amount of $1,415.15, was validly created.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



